Order
Our opinion in this appeal, 600 F.3d 791 (7th Cir.2010), concluded that Billian’s conviction is valid but, after identifying an error in the Guidelines calculation, ordered a limited remand “so that the district judge can tell us whether the error in converting pounds to kilograms affected the exercise of discretion in sentencing. If the judge answers yes, we will remand for a full resentencing; if the judge answers no, we will affirm Billian’s sentence.” The district judge has informed us that the error did affect Billian’s sentence. There*539fore, although Billian’s conviction is affirmed, his sentence is now vacated, and the case is remanded for resentencing. The mandate will issue immediately.